Citation Nr: 1500184	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for residual scar due to head injury.

3.  Entitlement to service connection for residual scar due to head injury.

4.  Entitlement to an initial compensable rating for a scar, secondary to right incisional hernia repair of previous appendectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for residual scar, due to head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2014 travel board hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to service connection for right ear hearing loss was requested.

2.  A December 2007 rating decision denied service connection for residual scar, due to head injury.

3.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residual scar, due to head injury, and raises a reasonable possibility of substantiating that claim.

4.  The Veteran has one painful scar on the right side pubic, that was not due to a burn, was not located on his head face, or neck, and that was superficial and linear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Appellant, for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The December 2007 rating decision that denied service connection for residual scar due to head injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for residual scar due to head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (West 2013).

4.  The criteria for a disability rating of 10 percent for a painful scar, secondary to right incisional hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (DC) 7804 (2008, 2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to an initial compensable rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2014).  

In the present case, the Veteran's appeal for service connection for right ear hearing loss was withdrawn during an October 2014 hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  

Although the issue in Tomlin was the validity of an NOD and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (2014) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. § 20.204(b) (2014) (requiring that a withdrawal of a substantive appeal be done "in writing").  Common sense would dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.  The Board concludes that the Appellant has withdrawn his appeal for service connection for right ear hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the December 2007 denial of service connection for residual scar, due to head injury, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the December 2007 denial, there was no evidence confirming the Veteran's assertion that he injured his head in a fight.  In an October 2014 travel board hearing, the Veteran testified that in 1969, while stationed in California, he became involved in a brawl.  He testified that he was hit in the head with a belt buckle and kicked multiple times.  The Veteran stated that an ambulance was called to pick him up and ever since, he had headaches two or three times a week.  This evidence was not before the AOJ in December 2007 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the December 2007 decision and the claim for entitlement to service connection for residual due to head injury must be reopened.

IV.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

V.  Analysis

The Veteran contends that his service-connected scar, secondary to right incisional hernia repair, is more severe than the noncompensable disability rating currently assigned.

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 (2014), were amended in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in January 2008.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.

In this regard, 38 C.F.R. § 4.118, DC 7804 (2008) provides that superficial scars that are painful on examination warrant a 10 percent disability rating.  Id. Note (1) under the DC provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2) under the DC provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

In a May 2008 Compensation and Pension (C&P) Scars Examination, the VA examiner noted that the Veteran had a scar in his right groin area.  The examiner described the scar as 3.5 inches in length and 0.25 of an inch in width, no pain on palpation, no adherence to the underlying tissue, the texture of the skin was irregular, not atrophic, shiny, or scaly, not unstable, superficial, not deep, there was no inflammation, edema, or keloid formation, and the color was slightly darker than the surrounding skin.  The Veteran's scar was not on his face, there was no area of induration or inflexibility of the skin in the area of the scar, there was no limitation of motion caused by the scar, but the scar did limit the Veteran's functioning in that he avoided lifting heavy objects and was careful when he squatted.  There was no disfigurement of the head, face, and or neck due to the scar.  

In a June 2012 C&P Scars Examination, the Veteran reported that in 1967, he had appendicitis surgery.  In 1969, during active service, the Veteran reported abdominal pain and was operated on at Camp Pendleton.  He reported that he had pain at the surgical site ever since his separation from service.  The Veteran stated that he reinjured the area in 2001 and had a second hernia repair operation.  He stated that he had continued problems that included pain and a burning sensation.  The Veteran reported that he received injections for pain control in 2006 and 2007.  

The VA examiner noted that the Veteran had two scars, one in the right lower abdominal quadrant and one on the right suprapubic area below the umbilicus.  He noted that the Veteran had one painful scar of the trunk or extremities.  The scar was not unstable, and was not due to burns.  Both scars measured 9cm and were linear.  

The VA examiner noted that upon examination, two scars were localized, one corresponding to the appendix surgery and the other one on the right side pubic area.  Upon examination, the appendix scar revealed no local abnormalities, no hernia or other defects, and no pain.  During the examination, the Veteran indicated that the second scar, on his inguinal hernia located on the pubis region, was the scar that was painful.  

The Board notes that the May 2008 C&P Scar Examination report is less detailed than the subsequent June 2012 C&P Examination report.  On the May 2008 examination report, the examiner only mentioned one scar, while in the June 2012 examination report, two scars were found and discussed.  The Board finds that both C&P examination reports to be factually accurate, fully articulated, and also containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, because the June 2012 C&P Scars Examination report is more detailed, the Board affords it greater probative weight  than the May 2008 C&P Scars Examination report, particularly with regard to whether the Veteran experienced a painful scar.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Based on the above analysis, the Board concludes that it is at least as likely as not that the Veteran's scar is painful, and that a disability rating of 10 percent, but no higher, is warranted, secondary to right incisional hernia repair, effective January 24, 2008, the date of the Veteran's claim.  This is true for all periods on appeal.  Therefore the Board need not consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that separate ratings may be assigned for separate periods of time based on the facts found).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected painful scar.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's scar with the schedular criteria, the Board finds that his symptoms of pain and burning to be congruent with the disability picture represented by the 10 percent rating assigned for a scar.  See 38 C.F.R. §§ 4.118, 4.124a, DC 7704 (2008, 2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from a scar with the pertinent schedular criteria does not show that his service-connected scar presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's painful scar.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

The appeal for entitlement to service connection for right ear hearing loss is dismissed.

The claim of entitlement to service connection for residual scar due to head injury is reopened, and to that limited extent, the appeal is granted.

Entitlement to an initial disability rating of 10 percent for scar, secondary to right incisional hernia, is granted, effective January 24, 2008.


REMAND

In an October 2014 travel board hearing, the Veteran testified that he had a three to four inch scar on his head as a result of being hit with a belt buckle during service.  The Veteran explained that while stationed in Vincent Diem, in Barstow California, at the Marine Corps Repair Division, which is now called the Marine Corps Logistics Base, in 1969, he went downtown to have dinner and go dancing.  He testified that a fight broke out between 20 to 30 guys.  The Veteran testified that as he got out of his car, a stranger came at him and hit him in the head with a belt.  The Veteran stated that he fell down and was kicked a few times.  Eventually, he was dragged inside where some medics looked him over and tried to clean him up.  They called an ambulance to take him to the hospital.  The Veteran testified that since that incident, he had headaches two to three times a week.  Because the Veteran never received a VA examination to evaluate the existence and etiology of any residuals of his head injury during active service, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his head injury, or residuals thereof, to include any records from the Marine Corps Repair Division or the Marine Corps Logistics Base.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a head injury that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should indicate:

a. Whether the Veteran has any residuals as a result of his head injury in service;

b. If so, whether it is at least as likely as not (a 50 percent probability or greater) that these residuals are etiologically related to service.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


